DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-27 are pending

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 10, 2022 is/are in compliance with the provisional of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 12, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Darragh et al. (US 2015/0186072) (hereinafter Darragh) (published July 02, 2015).
Regarding Claims 1 and 15, taking claim 15 as exemplary, Darragh discloses an apparatus, comprising: a memory array comprising a plurality of memory cells; and
“The memory 308 may include non-volatile memory 320 (such as NAND flash memory) on one or more separate memory die 318. One or more memory types may be included in memory 308. The memory may include cache storage (also referred to as binary cache) and main memory (also referred to as long term memory) divided into separate die 318 or sharing a same die” (Darragh [0031])

circuitry coupled with the memory array and operable to: measure, at a memory device, a parameter associated with a component of the memory device, the parameter associated with a level of wear of the component, a violation of an operating parameter of the component, or both;
“In order to take advantage of this general correlation between ultimate block lifetime and the time at which a block first increases the number of erase loops necessary to complete an erase, the storage device is configured to keep track of the erase cycle count for the first time each block takes an additional loop count to erase” (Darragh [0042])

determine that the parameter satisfies a threshold based at least in part on a comparison of the parameter with the threshold; and
“If the execution of the erase command for that block exceeds any particular erase time threshold, then the processor determines if this is the first erase cycle in which the particular erase time has been exceeded for that block (at 1104, 1106)” (Darragh [0044])

communicate, to a host device, an indication that the parameter satisfies the threshold based at least in part on the determining.
“If it is the first time that the block has exceeded a particular erase time threshold, then the erase cycle number is recorded (at 1108)” (Darragh [0044])

Claim 1 has similar limitations to claim 15 and is rejected for similar reasons.

Regarding Claims 2 and 16, Darragh further discloses further comprising: communicating an indication of a life expectancy of the memory device, wherein the threshold comprises a level of wear of the component that is associated with the life expectancy of the memory device.
“One can see that the erase time increases in discrete steps at each of a number of different erase cycles. This is due to the generally fixed time for execution of each erase loop, where the system checks the erase state of the block after application of an erase voltage, and the execution of another erase loop until the erase criteria is met (up to some predetermined maximum allowed number of loops) as noted above. As the blocks age they tend to need more erase loops to complete an erase. The number of discrete erase loops used for any particular erase can be detected in the total erase times as illustrated in FIG. 7” (Darragh [0040] the number of erase loops directly correlates to the erase time threshold and would be also be an indicator of wear and life expectancy)

“The transition information for each subsequent erase time threshold detected (e.g. each increase in the number of erase loops needed to complete an erase) may be separately stored in the block or in the block status table 336, 436 in addition to any earlier transition cycles for already recorded” (Darragh [0048] the life expectancy is communicated via the block status table with the transition information)

Regarding Claim 3, Darragh further discloses wherein the level of wear comprises a threshold within a guard band of a range of values associated with an end of life of the memory device.
“The transition information for each subsequent erase time threshold detected (e.g. each increase in the number of erase loops needed to complete an erase) may be separately stored in the block or in the block status table 336, 436 in addition to any earlier transition cycles for already recorded. Thus, if the maximum number of erase loops a storage device is configured to try when executing an erase command, before declaring a block a bad block, was six erase loops, then there may be six storage slots reserved for that particular block for storing the respective erase count at which each erase loop transition is detected, or the normalized offset from the average erase count at each transition” (Darragh [0048] there would be six transition points associated with the guard band on the path to the end of life)

Regarding Claim 12, Darragh further discloses further comprising: communicating an indication of one or more suggested actions for operating the memory device based at least in part on determining that the parameter satisfies the threshold.
“If it is the first time that the block has exceeded a particular erase time threshold, then the erase cycle number is recorded (at 1108). If not, and a particular threshold was already exceeded (e.g. where the cycle number for the first time it was exceeded is already stored in the block) then the controller continues on with the erase cycle without taking any special action regarding that erase cycle” (Darragh [0044])

“The predetermined higher erase count number will be high enough such that the weaker blocks, those have least predicted remaining life based on the erase time transition happening first, will have a higher hot count (erase count) first and thus be passed over for selection from the free block list or as a garbage collection block based on an erase count comparison technique described in greater detail below” (Darragh [0052])


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darragh (published July 02, 2015) as applied to claims 1 and 15 above, and further in view of Lambert et al. (US 2013/0179624) (hereinafter Lambert) (published July 11, 2013).
Regarding Claims 4 and 17, Darragh further discloses further comprising: communicating an indication of a rate of degradation of the component that is based at least in part on the level of wear of the component,
“In the embodiments discussed above, the relative erase cycle life of each block is predicted through changes in erase cycle time that are tracked and recorded on a block by block basis. The changes in erase cycle time are measured in terms of the erase cycle (e.g. the specific hot count) at which each particular block first exceeds a threshold amount of time to reach an erase state. These erase time thresholds may be set in different ways, for example a specific elapsed time or a particular number of erase loops as described previously. The relative data on rate of change of erase cycle time is then processed to rank the predicted erase cycle life of each block. Generally, the earlier a block needs to transition to a longer erase time to finish an erase as compared to other blocks, the earlier that block is assumed to likely fail” (Darragh [0062])

But doesn’t explicitly state wherein the threshold comprises a threshold rate of degradation of the component. Lambert discloses wherein the threshold comprises a threshold rate of degradation of the component.
“Such a dynamic wear threshold 556 may be, for example, a relative difference between the actual current wear level and some other (e.g., expected) linearly increasing wear level threshold so as to detect when a current actual wear level rate is exceeding an expected wear level rate (i.e., rather than exceeding a fixed absolute threshold value). In one embodiment, when dynamic wear threshold 556 is reached, an alert may be sent to remote and/or local user to give the user/s the opportunity to adjust usage behavior in order to eliminate or reduce memory usage practices that are causing excessive wear” (Lambert [0046])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine use of a threshold for the rate of wear in Lambert with Darragh to yield the predictable results of knowing when excessive wear is happening and to account for it.

Regarding Claim 5, Darragh further discloses wherein communicating the rate of degradation comprises: communicating one or more bits that indicate the rate of degradation satisfies the threshold, or an amount of use of the component based at least in part on the rate of degradation, or both.
“In the embodiments discussed above, the relative erase cycle life of each block is predicted through changes in erase cycle time that are tracked and recorded on a block by block basis. The changes in erase cycle time are measured in terms of the erase cycle (e.g. the specific hot count) at which each particular block first exceeds a threshold amount of time to reach an erase state. These erase time thresholds may be set in different ways, for example a specific elapsed time or a particular number of erase loops as described previously. The relative data on rate of change of erase cycle time is then processed to rank the predicted erase cycle life of each block” (Darragh [0062])

“If enough of the blocks have not reached a particular erase time transition, then the controller continues to update the transition cycle log until the predetermined critical number of blocks has reached the transition point and the relative life expectancy may be calculated for each block. The number of blocks necessary to reach the erase time transition may be all or a statistically significant number of the blocks as discussed previously” (Darragh [0067])




Claims 6-11, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darragh (published July 02, 2015) as applied to claims 1 and 15 above, and further in view of McKean et al. (US 2010/0306580) (hereinafter McKean) (published December 02, 2010).
Regarding Claims 6 and 18, Darragh disclose the method of claim 1 and apparatus of claim 15, but does not explicitly state further comprising: determining a type of the violation of the operating parameter of the component, the type comprising one of a non-destructive violation or a destructive violation; and communicating an indication of the type of the violation of the operating parameter, wherein the threshold comprises a threshold violation of the operating parameter for the component.
McKean discloses further comprising: determining a type of the violation of the operating parameter of the component, the type comprising one of a non-destructive violation or a destructive violation; and communicating an indication of the type of the violation of the operating parameter, wherein the threshold comprises a threshold violation of the operating parameter for the component.
“determination of block reliability may include determining the amount of time required to perform a program/erase cycle to the block. An increase in the length of time required to perform a program erase cycle may be used as a proxy for block reliability. Thus, a block may be identified as unreliable where the program/erase cycle time exceeds a threshold level. As another example, determination of block reliability may include monitoring the number of errors associated with accessing a given block. Where the error rate exceeds a threshold level, the block may be identified as unreliable” (McKean [0038] a non-destructive violation will be when the number of errors exceed a threshold level and a destructive violation would be when the program/erase cycle exceeds a threshold level)

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to include the use of error rate for the determination block reliability in McKean with Darragh to yield the predictable results of a more accurate prediction on the blocks reliability as opposed to just using the time required for program/erase cycle of a block.

Regarding Claim 7, Darragh further discloses further comprising: determining a severity of the violation of the operating parameter; and communicating an indication of the severity of the violation of the operating parameter.
“The transition information for each subsequent erase time threshold detected (e.g. each increase in the number of erase loops needed to complete an erase) may be separately stored in the block or in the block status table 336, 436 in addition to any earlier transition cycles for already recorded. Thus, if the maximum number of erase loops a storage device is configured to try when executing an erase command, before declaring a block a bad block, was six erase loops, then there may be six storage slots reserved for that particular block for storing the respective erase count at which each erase loop transition is detected, or the normalized offset from the average erase count at each transition” (Darragh [0048] the level of severity would be the amount of erase loops needed to complete the erase)

Regarding Claims 8 and 19, Darragh further discloses further comprising: determining a quantity of violations associated with the violation of the operating parameter, a magnitude associated with the violation of the operating parameter, or a duration associated with the violation of the operating parameter, or any combination thereof; and communicating an indication of the quantity of violations associated with the violation of the operating parameter, the magnitude associated with the violation of the operating parameter, or the duration associated with the violation of the operating parameter, or any combination thereof.
“In another implementation, the information on block transitions may be stored centrally in a table, such as the block status table 336, 436 that typically stores the hot count (total number of erase cycles), for blocks in the non-volatile memory 320, 420” (Darragh [0047])

“The transition information for each subsequent erase time threshold detected (e.g. each increase in the number of erase loops needed to complete an erase) may be separately stored in the block or in the block status table 336, 436 in addition to any earlier transition cycles for already recorded. Thus, if the maximum number of erase loops a storage device is configured to try when executing an erase command, before declaring a block a bad block, was six erase loops, then there may be six storage slots reserved for that particular block for storing the respective erase count at which each erase loop transition is detected, or the normalized offset from the average erase count at each transition” (Darragh [0048] the quantity of violations would be stored in the block status table)

Regarding Claim 9, Darragh further discloses further comprising: determining a life expectancy of the memory device based at least in part on the parameter satisfying the threshold violation of the operating parameter, wherein the indication that the parameter satisfies the threshold comprises an indication of the life expectancy.
“One can see that the erase time increases in discrete steps at each of a number of different erase cycles. This is due to the generally fixed time for execution of each erase loop, where the system checks the erase state of the block after application of an erase voltage, and the execution of another erase loop until the erase criteria is met (up to some predetermined maximum allowed number of loops) as noted above. As the blocks age they tend to need more erase loops to complete an erase. The number of discrete erase loops used for any particular erase can be detected in the total erase times as illustrated in FIG. 7” (Darragh [0040] the number of erase loops directly correlates to the erase time threshold and would be also be an indicator of wear and life expectancy)

Regarding Claim 10, Darragh further discloses wherein the threshold violation of the operating parameter comprises a threshold within a guard band of the violation of the operating parameter.
“The transition information for each subsequent erase time threshold detected (e.g. each increase in the number of erase loops needed to complete an erase) may be separately stored in the block or in the block status table 336, 436 in addition to any earlier transition cycles for already recorded. Thus, if the maximum number of erase loops a storage device is configured to try when executing an erase command, before declaring a block a bad block, was six erase loops, then there may be six storage slots reserved for that particular block for storing the respective erase count at which each erase loop transition is detected, or the normalized offset from the average erase count at each transition” (Darragh [0048] there would be six transition points within the guard band corresponding to the six erase cycles before declaring a bad block)


Regarding Claim 11, McKean and Darragh further discloses wherein the non-destructive type of violation is associated with an error rate of the memory device, and wherein the destructive type of violation is associated with an increase in a degradation of the component.
“determination of block reliability may include determining the amount of time required to perform a program/erase cycle to the block. An increase in the length of time required to perform a program erase cycle may be used as a proxy for block reliability. Thus, a block may be identified as unreliable where the program/erase cycle time exceeds a threshold level. As another example, determination of block reliability may include monitoring the number of errors associated with accessing a given block. Where the error rate exceeds a threshold level, the block may be identified as unreliable” (McKean [0038])

“One can see that the erase time increases in discrete steps at each of a number of different erase cycles. This is due to the generally fixed time for execution of each erase loop, where the system checks the erase state of the block after application of an erase voltage, and the execution of another erase loop until the erase criteria is met (up to some predetermined maximum allowed number of loops) as noted above. As the blocks age they tend to need more erase loops to complete an erase. The number of discrete erase loops used for any particular erase can be detected in the total erase times as illustrated in FIG. 7” (Darragh [0040] the number of erase loops directly correlates to the erase time threshold and would be also be an indicator of wear and life expectancy)


Claims 13, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darragh (published July 02, 2015) as applied to claims 1 and 15 above, and further in view of Murin et al. (US 2009/0135646) (hereinafter Murin) (published May 28, 2009).
Regarding Claims 13 and 20, Darragh disclose the method of claim 1 and apparatus of claim 15, but does not explicitly state further comprising: receiving, from the host device, an indication for operating the memory device based at least in part on communicating the indication that the parameter satisfies the threshold.
Murin discloses further comprising: receiving, from the host device, an indication for operating the memory device based at least in part on communicating the indication that the parameter satisfies the threshold.
“At step 1900, a controller, such as an external host controller, begins a process for determining a threshold voltage distribution. The process can be initiated based on, e.g., a number of program-erase cycles, temperature changes, an elapsed time that user data has been stored in the memory device, a number of bit errors or other error metric from read operations, whether no other higher priority tasks are pending, and so forth” (Murin [0122])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the receiving of initiation of process for determining a threshold voltage distribution in response to communicating parameters to the host in Murin with Darragh to yield the predictable results of being able to remedy certain conditions of the memory.

Regarding Claim 14, Darragh further discloses further comprising: adjusting, based at least in part on receiving the indication for operating the memory device, one or more parameters associated with a temperature of the memory device, a refresh rate of the memory device, a voltage level of the memory device, or any combination thereof.
“Once a relative erase cycle life prediction is available for a block as described above, the controller may increase or decrease program and erase parameters for each block to adjust for the rate of wear. For example, for the blocks which are predicted to have a shorter life, the controller may lower the erase and/or programming damage-inducing parameters. These parameters may include the erase and/or program voltage applied to the each block, the time the erase and or program voltage is applied, or a combination of both. Conversely, those blocks which are predicted to have a longer life based on the later relative cycle count at which their erase time increases may have their erase and/or programming parameters made more aggressive such that the average performance and power of the whole system remains approximately the same” (Darragh [0063])


Claim 21, 22, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darragh (published July 02, 2015) in view of Murin (published May 28, 2009).
Regarding Claim 21, Darragh discloses a method, comprising: receiving, from a memory device, an indication that a first parameter associated with a component of the memory device has satisfied a threshold, the first parameter associated with a level of wear of the component, a violation of an operating parameter of the component, or both;
“If the execution of the erase command for that block exceeds any particular erase time threshold, then the processor determines if this is the first erase cycle in which the particular erase time has been exceeded for that block (at 1104, 1106). If it is the first time that the block has exceeded a particular erase time threshold, then the erase cycle number is recorded (at 1108)” (Darragh [0044])

But does not explicitly state determining a second parameter for operating the memory device based at least in part on receiving the indication that the first parameter has satisfied the threshold; and communicating, to the memory device, an indication for operating the memory device based at least in part on the determining.
Murin discloses determining a second parameter for operating the memory device based at least in part on receiving the indication that the first parameter has satisfied the threshold; and communicating, to the memory device, an indication for operating the memory device based at least in part on the determining.
“At step 1900, a controller, such as an external host controller, begins a process for determining a threshold voltage distribution. The process can be initiated based on, e.g., a number of program-erase cycles, temperature changes, an elapsed time that user data has been stored in the memory device, a number of bit errors or other error metric from read operations, whether no other higher priority tasks are pending, and so forth” (Murin [0122])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the receiving of initiation of process for determining a threshold voltage distribution in response to communicating parameters to the host in Murin with Darragh to yield the predictable results of being able to remedy certain conditions of the memory.

Regarding Claim 22, Darragh further discloses further comprising: receiving an indication of a life expectancy of the memory device, wherein the threshold comprises a level of wear of the component that is associated with the life expectancy of the memory device.
“One can see that the erase time increases in discrete steps at each of a number of different erase cycles. This is due to the generally fixed time for execution of each erase loop, where the system checks the erase state of the block after application of an erase voltage, and the execution of another erase loop until the erase criteria is met (up to some predetermined maximum allowed number of loops) as noted above. As the blocks age they tend to need more erase loops to complete an erase. The number of discrete erase loops used for any particular erase can be detected in the total erase times as illustrated in FIG. 7” (Darragh [0040] the number of erase loops directly correlates to the erase time threshold and would be also be an indicator of wear and life expectancy)

“The transition information for each subsequent erase time threshold detected (e.g. each increase in the number of erase loops needed to complete an erase) may be separately stored in the block or in the block status table 336, 436 in addition to any earlier transition cycles for already recorded” (Darragh [0048] the life expectancy is communicated via the block status table with the transition information)

Regarding Claim 26, Darragh further discloses further comprising: receiving an indication of one or more suggested actions for operating the memory device.
“If it is the first time that the block has exceeded a particular erase time threshold, then the erase cycle number is recorded (at 1108). If not, and a particular threshold was already exceeded (e.g. where the cycle number for the first time it was exceeded is already stored in the block) then the controller continues on with the erase cycle without taking any special action regarding that erase cycle” (Darragh [0044])

“The predetermined higher erase count number will be high enough such that the weaker blocks, those have least predicted remaining life based on the erase time transition happening first, will have a higher hot count (erase count) first and thus be passed over for selection from the free block list or as a garbage collection block based on an erase count comparison technique described in greater detail below” (Darragh [0052])

Regarding Claim 26, Darragh further discloses wherein determining the second parameter for operating the memory device comprises: determining to adjust one or more parameters associated with a temperature of the memory device, a refresh rate of the memory device, a voltage level of the memory device, or any combination thereof, the indication for operating the memory device indicative of the one or more parameters.
“Once a relative erase cycle life prediction is available for a block as described above, the controller may increase or decrease program and erase parameters for each block to adjust for the rate of wear. For example, for the blocks which are predicted to have a shorter life, the controller may lower the erase and/or programming damage-inducing parameters. These parameters may include the erase and/or program voltage applied to the each block, the time the erase and or program voltage is applied, or a combination of both. Conversely, those blocks which are predicted to have a longer life based on the later relative cycle count at which their erase time increases may have their erase and/or programming parameters made more aggressive such that the average performance and power of the whole system remains approximately the same” (Darragh [0063])





Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darragh (published July 02, 2015) in view of Murin (published May 28, 2009) as applied to claim 21 above, and further in view of Lambert (published July 11, 2013).
Regarding Claim 23, Darragh further discloses further comprising: receiving an indication of a rate of degradation of the component that is based at least in part on the level of wear of the component,
“In the embodiments discussed above, the relative erase cycle life of each block is predicted through changes in erase cycle time that are tracked and recorded on a block by block basis. The changes in erase cycle time are measured in terms of the erase cycle (e.g. the specific hot count) at which each particular block first exceeds a threshold amount of time to reach an erase state. These erase time thresholds may be set in different ways, for example a specific elapsed time or a particular number of erase loops as described previously. The relative data on rate of change of erase cycle time is then processed to rank the predicted erase cycle life of each block. Generally, the earlier a block needs to transition to a longer erase time to finish an erase as compared to other blocks, the earlier that block is assumed to likely fail” (Darragh [0062])

But doesn’t explicitly state wherein the threshold comprises a threshold rate of degradation of the component. Lambert discloses wherein the threshold comprises a threshold rate of degradation of the component.
“Such a dynamic wear threshold 556 may be, for example, a relative difference between the actual current wear level and some other (e.g., expected) linearly increasing wear level threshold so as to detect when a current actual wear level rate is exceeding an expected wear level rate (i.e., rather than exceeding a fixed absolute threshold value). In one embodiment, when dynamic wear threshold 556 is reached, an alert may be sent to remote and/or local user to give the user/s the opportunity to adjust usage behavior in order to eliminate or reduce memory usage practices that are causing excessive wear” (Lambert [0046])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine use of a threshold for the rate of wear in Lambert with the combination of  Darragh and Murin to yield the predictable results of knowing when excessive wear is happening and to account for it.


Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darragh (published July 02, 2015) and Murin (published May 28, 2009) as applied to claim 21 above, and further in view of McKean (published December 02, 2010).
Regarding Claim 24, the combination of Darragh and Murin disclose the method of claim 21, but does not explicitly state further comprising: receiving an indication of a type of the violation of the operating parameter of the component, the type comprising one of a non-destructive violation or a destructive violation, wherein the threshold comprises a threshold violation of the operating parameter for the component.
McKean discloses further comprising: receiving an indication of a type of the violation of the operating parameter of the component, the type comprising one of a non-destructive violation or a destructive violation, wherein the threshold comprises a threshold violation of the operating parameter for the component.
“determination of block reliability may include determining the amount of time required to perform a program/erase cycle to the block. An increase in the length of time required to perform a program erase cycle may be used as a proxy for block reliability. Thus, a block may be identified as unreliable where the program/erase cycle time exceeds a threshold level. As another example, determination of block reliability may include monitoring the number of errors associated with accessing a given block. Where the error rate exceeds a threshold level, the block may be identified as unreliable” (McKean [0038] a non-destructive violation will be when the number of errors exceed a threshold level and a destructive violation would be when the program/erase cycle exceeds a threshold level)

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to include the use of error rate for the determination block reliability in McKean with the combination of Darragh and Murin to yield the predictable results of a more accurate prediction on the blocks reliability as opposed to just using the time required for program/erase cycle of a block.

Regarding Claim 25, Darragh further discloses further comprising: receiving an indication of a severity associated with the violation of the operating parameter, a quantity of violations associated with the violation of the operating parameter, a magnitude associated with the violation of the operating parameter, or a duration associated with the violation of the operating parameter, or any combination thereof.
“The transition information for each subsequent erase time threshold detected (e.g. each increase in the number of erase loops needed to complete an erase) may be separately stored in the block or in the block status table 336, 436 in addition to any earlier transition cycles for already recorded. Thus, if the maximum number of erase loops a storage device is configured to try when executing an erase command, before declaring a block a bad block, was six erase loops, then there may be six storage slots reserved for that particular block for storing the respective erase count at which each erase loop transition is detected, or the normalized offset from the average erase count at each transition” (Darragh [0048] the level of severity would be the amount of erase loops needed to complete the erase)

“The transition information for each subsequent erase time threshold detected (e.g. each increase in the number of erase loops needed to complete an erase) may be separately stored in the block or in the block status table 336, 436 in addition to any earlier transition cycles for already recorded. Thus, if the maximum number of erase loops a storage device is configured to try when executing an erase command, before declaring a block a bad block, was six erase loops, then there may be six storage slots reserved for that particular block for storing the respective erase count at which each erase loop transition is detected, or the normalized offset from the average erase count at each transition” (Darragh [0048] the quantity of violations would be stored in the block status table)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967. The examiner can normally be reached Monday to Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIDNEY LI/Examiner, Art Unit 2136      

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136